Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2016

                                     No. 04-16-00024-CR

                                    Hector RODRIGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8869
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER

       Herminia Torres’ notification of late record is hereby noted. The reporter’s record is due
on July 13, 2016.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court